DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 6-8, 14-16, 20 are objected to because of the following informalities: (Note: objection applies to subsequent dependent claims).
Claim 6 recites “receiving a third input” however it is not clear how is there “third input” since there is no prior recitation of receiving a first input or second input prior to this limitation in the claim. {Note: please note this claim depends on parent Claim 1}.
Claim 8 recites “receiving a fourth input” however it is not clear how is there “fourth input” since there is no prior recitation of receiving a first input, second input or third input prior to this limitation in the claim. {Note: please note this claim depends on parent Claim 1}.
Claim 14 recites “receiving a third input” however it is not clear how is there “third input” since there is no prior recitation of receiving a first input or second input prior to this limitation in the claim. {Note: please note this claim depends on parent Claim 9}.

Claim 20 recites “receiving a fourth input” however it is not clear how is there “fourth input” since there is no prior recitation of receiving a first input, second input or third input prior to this limitation in the claim. {Note: please note this claim depends on parent Claim 19}.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 9-12, 16-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2018/0181283)
Jang et al. discloses A terminal, comprising a processor, a memory, and a computer program that is stored in the memory and executable on the processor, wherein the terminal has a display screen (fig.1), and the computer program, when executed by the processor causes the terminal to perform: 
obtaining target information (fig.6- para.0222, 0247- most frequently used images stored in memory; fig.9- para.0283- images displayed on the basis of photo session each of the images are stored) in an information presentation page (fig.6-para.0222- on an execution screen 600 of a camera application; fig.9-on execution screen of camera application), wherein the information presentation page is used to present information posted by at least one account (para.0222, 0224, 0247- the plurality of and 
displaying, in the information presentation page, a thumbnail corresponding to each piece of target information (fig.6-para.0222, 0247- area 620 displays thumbnail images corresponding to most frequently used images; fig.9-para.0286)
 wherein the thumbnail comprises information content extracted from the target information (fig.6-para.0222, 0247- area 620 displays thumbnail images corresponding to most frequently used images; fig.9-para.0286).

As to Claim 10, Jang et al. discloses wherein the computer program, when executed by the processor, causes the terminal to perform: the thumbnail comprises a keyword extracted from the target information in a case where the target information comprises text content; and/or the thumbnail comprises a target image extracted from the target information in a case where the target information comprises image content (fig.6- para.0247- thumbnail images corresponding to most frequently used images; fig.9- para.0283-0284, 286). 

As to Claim 11, Jang et al. discloses wherein the computer program, when executed by the processor, causes the terminal to perform: displaying, in a first display region of the information presentation page, the thumbnail corresponding to each piece of target information (fig.6-area 620; fig.9-area 920; fig.11-area 1120; thumbnail images corresponding to stored images), wherein the first display region comprises at least one display subregion, and each display subregion is used to display one thumbnail (figs.6,9,11- areas 620/920/1120 comprise subregions corresponding to each of the displayed thumbnails, which a user may individually select -para.0302). 
As to Claim 12, Jang et al. wherein display regions of the information presentation page comprise the first display region (fig.6,9,11- area 620/920/1120) and a second display region (figs.6,9,11-areas 610/910/1110), and that the information presentation page is used to present information posted by at least one account comprises: the second display region being used to display the information posted by the at least one account (fig.6-para.0240-area 610 displays preview image Pi acquired through camera; fig.11-first area 1110 displays preview image Pi); and the computer program, when executed by the processor, causes the terminal to further perform: receiving a swipe operation on the information presentation page (fig.11-12- para.0312-a drag operation on a selected thumbnail toward the second area 1110); keeping, by the first display region, displaying the thumbnail corresponding to each piece of target information by skipping responding to the swipe operation (figs.11-12- thumbnail images are still displayed in area 1120); and updating, by the second display region, display content in response to the swipe operation (fig.11-12- para.0312-0313-second area 1110 displays the selected thumbnail image in a more enlarged manner where the drag touch ends T2 (fig.12b) or it may display the image corresponding to the selected thumbnail instead of the preview image (fig.12c)).  

As to Claim 16, Jang et al. discloses wherein the computer program, when executed by the processor, causes the terminal to further perform: receiving a fourth input by a user selecting a target thumbnail from the thumbnail (figs.11-12- para.0306, 0312- touch input on selected thumbnail image on area 1121); and updating display content of the information presentation page to first content in response to the fourth input, wherein the first content comprises first target information corresponding to the target thumbnail (figs12- paras.0312-0313- second area 1110 displays the selected thumbnail image in a more enlarged manner where the drag touch ends T2 (fig.12b) or it may display the image corresponding to the selected thumbnail image instead of the preview image (fig.12c)).


	As to Claims 17-18, 20 have limitations similar to those of Claims 9-10, 16 and are met by the references as set forth above.

Claim(s) 5-7, 13-15, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 2018/0181283) in view of Kim et al. (US 2014/0164966).
As to Claim 13, Jang et al. discloses wherein the computer program, when executed by the processor, causes the terminal to further perform: receiving a first input by a user on the information presentation page (figs.9- para.0288-touch input T1, T2  by user on area 920 of the camera execution screen), and displaying, in the information presentation page in response to the second input, the thumbnail corresponding to each piece of target information (fig.9- para.0287-0288-in response to drag touch input the second area 920 thumbnails not displayed in area 920 are then displayed).
Jang et al. does not expressly disclose, but Kim et al. discloses: 
displaying a target key in response to the first input (fig.8- para.0138-a tray call button 810 is displayed in response to executing application A); and receiving a second input by the user for the target key (fig.8-user may touch the tray call button 810 or input a drag gesture 811); and the computer program, when executed by the processor, causes the terminal to perform: displaying, in the information presentation page in response to the second input, the thumbnail corresponding to each piece of target information (fig.11-para.0139- in response to drag touch 811, a tray display 820 is displayed including a plurality of thumbnail images corresponding to a plurality of executable applications). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang et al., by implementing a tray call button and a tray display, 

As to Claim 14, Jang et al. discloses wherein the terminal comprises a first display screen, the information presentation page is displayed on the first display screen (figs.1,6,9,11; para.0222-execution screen of camera application displayed on display unit 151). 
Jang et al. does not expressly disclose a second display screen, and the computer program, when executed by the processor, causes the terminal to further perform: receiving a third input by a user; and 
turning on the second screen and displaying the thumbnail on the second screen in response to the third input.  
Kim et al. discloses a second display screen (fig.5A-para.0124-application execution space displaying a window 260 that includes application execution window 262; figs.7, 13A-B, 14, 18c, 20), and the computer program, when executed by the processor, causes the terminal to further perform: receiving a third input by a user (fig.7-para.0132-0133-thumbnail 702-2 of gallery application is touched by user; fig.13-para.0166-0167-a gesture or flicking is input by user; fig.14- para.0170-view L1 (home execution screen) is pressed by user for a predetermined time; fig.20-user long press on home button); and turning on the second screen and displaying the thumbnail on the second screen in response to the third input (fig.7-para.0132-0133-page 260 (read as second screen) including the corresponding gallery application execution window is generated and displayed using the application execution space 200; fig.13- first page P1 (second screen) of application execution space is displayed; fig.14-para.0170- a minimap including thumbnails 1401-1404 of currently executed applications is displayed and a user may select a desired and is subsequently displayed to first page P1 (second screen) of application execution 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jang et al. by displaying a thumbnail in a page of an application execution space in response to user’s input as disclosed by Kim et al., the motivation being to provide an application execution space having one or more sub spaces in which windows corresponding to one or ore applications may be executed and displayed, thus allowing user to easily share data with a desired page and a desired window in the application execution space, and to allow a user to recognize a concept that the application execution screen exists in a higher level of the home screen, which matches user’s intuition, thereby maximizing the user’s convenience.

As to Claim 15, Jang et al. in view of Kim et al. disclose wherein the computer program, when executed by the processor, causes the terminal to perform: receiving a drag input by the user dragging the thumbnail to a display edge of the first screen, and in a case where duration of a drag operation that the thumbnail is dragged to the display edge of the first screen is greater than specified duration, determining that the third input by the user is received (Jang- fig.12-para.0309- a drag input for selected thumbnail 1121 is received toward the preview area 1110 for predetermined time); in a case where a double tap of the user on the thumbnail is received, determining that the third input by the user is received (Jang-para.0099; fig.13- para.0320, 0322-touch is maintained for a predetermined time and released; Kim-fig.7-para.0133- user selects thumbnail 702-2; fig.13- a touch ); or in a case where an obstruction within a first area range is detected in an exterior spatial region of the first screen, and then it is detected that the area of the obstruction gradually decreases to within a second area range, determining that the third input by the user is received (Kim-fig.13B- as a 3-touch gesture and dragging 

	As to Claims 5-7 are method claims drawn to the apparatus of Claims 13-15 and are rejected for the same reasons as set forth above.

As to Claim 19 has limitations similar to those of Claim 13, and are met by the references as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627